Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Election/Restrictions
Applicant’s election without traverse of Group II (claims 1-5 and 19) is acknowledged. Applicant did not elect a single species in the response of 8/20/2021 representing Structure I compound as required (Item 10, pages 6-7) in the election of species requirement of 06/23/2021. However, during a telephone conversation with Charles A. Meeker on 11/15/2021, a provisional election was made to the Structure II (of claim 19) for a single species representing Structure I. The elected species reads on X=CO, K=NH, Q=C2 comprising a carboxylic acid and Z is an end group wherein the end group is carboxylic group. Affirmation of this election must be made by applicant in replying to this Office action.  
Therefore, claims 6-18 and 20-21 are withdrawn from further consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claims 1-5 and 19 are examined on merits in this office action.
Claim Rejections Maintained - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “Z is an …………end groups”. It is unclear what groups are intended to encompass by the term “end groups” as the term has not been clearly defined in the specification. Any compound at the end (i.e. at position Z) can be considered as an end group. Does the term “end groups” intended to encompass any compounds in the universe?
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “carrier”, and the claim also recites “proteins”, “polypeptides”, “glycoproteins”, “polysaccharides”, “particles”, “microparticles”, “nucleic acids”, “polynucleotides”, which is the narrower statement of the range/limitation. Specification (paragraph [0028]) includes all of the above for “carriers”. Specification teaches that “carrier is a protein” (paragraph [0028]). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, Lee Mei (Ph.D. Thesis, Universiti Sains Malaysia 2016, hereinafter, “Jin”).
 	Jin teaches raising anti-mitragynine antibody against mitragynine for rapid detection of mitragynine is a sample (Abstract).  Jin teaches that for raising anti-mitragynine antibodies, mitragynine was conjugated to a carrier protein (cBSA) using Mannich reaction and injected into rabbits to raise anti-mitragynine antibody (Abstract). Jin also teaches conjugating mitragynine with an enzyme (HRP) using Mannic reaction to be used as a tracer (Abstract and Page 18). Jin teaches that mitragynine does not have any suitable functional group for conjugation and thus introduction of relevant functional groups on mitragynine is needed such as carboxylic, amino, hydroxyl, sulfhydryl, aldehyde that are suitable for coupling to a carrier protein (page 23). Jin teaches the following possible sites for modification on mitragynine

    PNG
    media_image1.png
    472
    1014
    media_image1.png
    Greyscale


	Jin does not specifically disclose the linker the links carrier protein at the nitrogen position of the compound.
	However, Jin teaches conjugation of mitragynine via Mannich reaction to cationized-bovine serum albumin (see page V). Jin teaches producing cationized-BSA using ethylenediamine (page 20), which would provide BSA having amine groups as shown 
    PNG
    media_image2.png
    162
    308
    media_image2.png
    Greyscale
. Jin discloses conjugation of cationized BSA to mitragynine via Manich reaction but however, the final product of the Mannich reaction has not been disclosed. However, since Mannich reaction involved formaldehyde in the reaction, it is highly expected that the seconday amine group of the mitragynine would be linked to the amine group of the cBSA through a CH2 group and the final linkage would include the followings

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The linkage as described above would read on X is CH2, K is NH, Q is C1-10 comprising an amine or amino group and Z is a carrier protein.
	In regards to claims 2, Jin discloses bovine serum albumin as an antigenic carrier protein.
In regards to claims 3-5, and 19, Jin also teaches that in order to covalently attach the hapten to a carrier protein, linker length needs to be optimized and introduction of relevant functional group is needed such as carboxylic, amino, hydroxyl, sulfhydryl, aldehyde and ketone suitable for coupling to a carrier protein (pages 22 and 23). Therefore, various linker composition, length and linker with various functional group would be considered obvious to one of ordinary skilled in the art, absent showing of unexpected advantages with a particular linker composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641